Citation Nr: 0104754	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a low back disorder (identified as intervertebral disc 
syndrome, status-post laminectomy L4-5 with six pedicle screw 
fixation and two rods, L5-S1 diskectomy; and L4-S1 fusion 
with bone graft).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1977.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The record reflects that the veteran had previously perfected 
an appeal on the issue of entitlement to an extension of a 
temporary total rating pursuant to 38 C.F.R. § 4.30, which 
was effective April 21, 1992, with the prior schedular rating 
resuming effective July 1, 1992.  In May 1996, the Board 
remanded this issue for further development.  Thereafter, in 
the September 1999 rating decision, the RO extended the 
temporary total rating to June 30, 1993, with the schedular 
rating resuming effective July 1, 1993.  The Board notes that 
this is the maximum period for which a temporary total rating 
may be assigned under the provisions of 38 C.F.R. § 4.30.  
Further, the RO informed the veteran that this decision 
represented a full grant of benefits sought on appeal, and 
that his appeal was now considered closed.  Nothing on file 
indicates that the veteran has disputed this determination.  
Accordingly, this issue has been resolved and is no longer 
before the Board.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Service connection was granted for a low back disorder by a 
February 1978 rating decision.

In an April 1992 decision, the Board denied the veteran's 
claim for a disability rating in excess of 20 percent for his 
low back disorder.

Following the Board's decision, the veteran submitted a 
statement in May 1992 for compensation under 38 C.F.R. § 4.30 
for back surgery performed at a VA Medical Center (VAMC).  VA 
medical records were subsequently obtained which covered a 
period from September 1981 to October 1992, including an 
April to May 1992 report of VA hospitalization.  The 
hospitalization report documents that the veteran underwent a 
laminectomy, diskectomy, and bone graft on his lumbosacral 
spine.  Additionally, he underwent a VA medical examination 
of the spine in December 1992.  

In an August 1992 rating decision, the RO granted a temporary 
total rating pursuant to 38 C.F.R. § 4.30, effective April 
21, 1992.  The prior 20 percent disability rating was to 
resume, effective June 1, 1992.  A subsequent rating decision 
issued in September 1992 extended the temporary total rating 
to June 30, 1992, with the prior 20 percent rating resuming 
effective July 1, 1992.  The veteran subsequently perfected 
an appeal on the issue of entitlement to an extension of a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.30.  

In a May 1993 rating decision, the RO found that the veteran 
was entitled to a 40 percent disability rating for his back 
disorder, effective July 1, 1992.  Although a June 1993 
Supplemental Statement of the Case identified the issue on 
appeal as entitlement to an increased evaluation for the back 
disorder, the veteran did not submit a timely Notice of 
Disagreement regarding this issue.  His September 1992 Notice 
of Disagreement  and November 1992 Substantive Appeal only 
addressed the 38 C.F.R. § 4.30 claim.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302.  Consequently, in the May 
1996 remand the Board found that the veteran failed to 
perfect an appeal with respect to this assigned rating, and, 
as such, this issue was not currently before the Board.

In an October 1996 rating decision, the RO proposed to reduce 
the disability rating for the veteran's low back disorder 
from 40 percent to 20 percent, due to the veteran's failure 
to report for VA medical examinations scheduled in June and 
September 1996.  A June 1997 rating decision proceeded with 
this reduction, effective September 1, 1997.  Thereafter, the 
veteran submitted a statement in December 1997 contesting 
this rating reduction.  He also indicated that he was ready 
to appear for an examination.

VA outpatient treatment records were subsequently added to 
the file which cover a period from October 1992 to July 1995.  
Additionally, the veteran underwent a VA medical examination 
of his spine in April 1998.  However, the record reflects 
that the RO found the April 1998 VA medical examination to be 
inadequate.  Consequently, the veteran underwent new VA 
medical examinations in July and December 1998.  Thereafter, 
in a September 1999 rating decision, the RO extended the 
temporary total rating pursuant to 38 C.F.R. § 4.30 to June 
30, 1993, with the 40 percent disability rating being resumed 
effective July 1, 1993.  

The veteran perfected a timely appeal to the September 1999 
rating decision contending that he was entitled to a 
disability rating in excess of 40 percent for his low back 
disorder.  In his December 1999 Substantive Appeal, the 
veteran, among other things, contended that his VA medical 
examinations had been inadequate.  He asserted that two out 
of the three examiners never performed the tests listed on 
the Statement of the Case.  Further, he asserted that one 
examiner talked to him for no more than ten minutes, but then 
submitted findings regarding range of motion, weakness, pain, 
etc.  Additionally, he asserted that he had an absent ankle 
jerk despite the findings of one of the examinations, as well 
as neuropathy in his right leg.  

Based on the veteran's contentions, the Board is of the 
opinion that the VA examination reports on file may not 
accurately reflect the current nature and severity of the 
service-connected low back disorder.  Accordingly, the Board 
concludes that a remand is required in the instant case for 
the veteran to undergo a new examination.

The Board also notes that the veteran has contended that he 
has not been gainfully employed since 1991 because of his 
back disorder, although he did work for approximately four 
months in 1994 as a crane operator.  Thus, it appears that 
the veteran is claiming that he is entitled to a total rating 
based upon individual unemployability (TDIU).  Further, it is 
noted that when the RO informed the veteran of the September 
1999 rating decision, they also mailed a VA Form 21-8940, 
Application for Increased Compensation Based on 
Unemployability. However, there is no indication of record 
that the veteran has submitted a completed VA Form 21-8940.  
Nevertheless, the Board notes that in VAOPGCPREC 6-96 General 
Counsel for VA made the following statements:

. . . where the appealed "issue" 
concerns entitlement to an increased 
rating for a service-connected 
disability, we believe the Board would 
have jurisdiction to address, as a 
"subissue," the question of whether an 
increased rating may be warranted on a 
particular basis, including an 
extraschedular rating under section 
3.321(b)(1) or a TDIU rating under 
section 4.16(b).  The question of 
entitlement to a TDIU rating for a 
particular service- connected disability 
is in many respects similar to the 
question of entitlement to an 
extraschedular rating for such 
disability, although the questions are 
governed by separate regulations and 
different standards.  Both questions 
concern entitlement to an increased 
rating for a service-connected disability 
on a basis other than the evaluations 
provided in VA's ratings schedule.  
Accordingly, the question of entitlement 
to a TDIU rating, when properly raised, 
may be considered a component of an 
increased-rating claim to the same extent 
that the question of extraschedular 
entitlement may be. 

Based on the foregoing, the Board finds that VA must consider 
whether the veteran is entitled to a TDIU as part of his 
increased rating claim.  The Board is of the opinion that a 
new examination is also necessary to address the issue of 
whether or not the service-connected back disorder prevents 
the veteran from obtaining or maintaining substantially 
gainful employment.

As the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.

As an additional matter, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  Since it has already been determined that a remand 
is necessary in the instant case, the Board is of the opinion 
that the RO should address in the first instance whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000. 

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back.  
After securing any necessary release, the 
RO should obtain those records not 
already on file.

2.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for an 
examination to determine the current 
nature and severity of his service-
connected back disorder.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  It is imperative that 
the examiner comment on the functional 
limitations caused by the veteran's back 
pain and any other associated symptoms, 
to include the frequency and severity of 
flare-ups of these symptoms, and the 
effect of pain on the veteran's range of 
motion.  The examiner should also express 
an opinion as to whether it is as likely 
as not that the veteran is precluded from 
substantially gainful employment due to 
the service-connected back disorder.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in compliance 
with the directives of this remand and if 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issue on appeal and consider whether the 
veteran is entitled to a TDIU on account of his service-
connected back disorder.  If the benefit requested on appeal 
is not granted to the veteran's satisfaction, the veteran 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


